Exhibit 10.2



EMPLOYMENT AGREEMENT

Between:

KEVIN GEISNER



(the “Executive”)

And:

RITCHIE BROS. AUCTIONEERS (CANADA) LTD.,
a corporation incorporated under the laws of the Canada



(the “Employer”)

WHEREAS:

A.The Employer is in the business of asset management and disposition of
industrial equipment; and

B.The Employer and the Executive wish to enter into an employment relationship
on the terms and conditions as described in this Agreement;



NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the mutual
covenants and agreements herein contained, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged by both parties,
the Employer and the Executive agree as follows:

1.EMPLOYMENT

a.The Employer agrees to employ the Executive pursuant to the terms and
conditions described in this Agreement, including the appendices to this
Agreement, and the Executive hereby accepts and agrees to such employment.
Unless otherwise defined, the defined terms in this Agreement will have the same
meaning in the appendices hereto.

b.The Executive’s employment under this Agreement is conditional on the
Executive obtaining authorization and documentation to legally work in Canada
(“Work Authorization”). It is a condition of the Executive’s continued
employment that the Executive maintain the necessary Work Authorization to work
in Canada throughout the duration of the Executive’s employment. The parties
agree to work together on a best efforts basis to obtain from the appropriate
Canadian governmental authorities, and maintain, such Work Authorization. If the
Executive is unable to obtain the Work Authorization, or if the Executive is
subsequently unable to renew the Work Authorization, the Employer will offer the
Executive employment in the United States on substantially the same terms
herein, on the condition that the Executive’s employment under the US employment
agreement will be for a fixed term of 15 months and the Executive will cooperate
with the Employer to obtain the Work Authorization to resume work in Canada
prior to the end of the fixed term. The Executive agrees that prior to the
expiry of the term of the US employment agreement, he will accept continued

Page 1 of 12



--------------------------------------------------------------------------------

employment in Canada on the terms of this Agreement, which will supersede the US
employment agreement.

c.The Executive will be employed in the position of Chief Strategy Officer and
such other duties and responsibilities consistent with his position as may be
assigned by the Employer from time to time.

d.The Executive’s employment with the Employer will commence on August 10, 2020
(the “Commencement Date”), and the Executive’s employment hereunder will
continue for an indefinite period of time until terminated in accordance with
the terms of this Agreement or applicable law (the “Term”).

e.During the Term, the Executive will at all times:

i.well and faithfully serve the Employer, and act honestly and in good faith in
the best interests of the Employer;

ii.devote all of the Executive’s business time, attention and abilities, and
provide his best efforts, expertise, skills and talents, to the business of the
Employer, except as provided in Section 2(b);

iii.adhere to all generally applicable written policies of the Employer, and
obey and observe to the best of the Executive’s abilities all lawful orders and
directives, whether verbal or written, of the Board;

iv.act lawfully and professionally, and exercise the degree of care, diligence
and skill that an executive employee would exercise in comparable circumstances;
and

v.to the best of the Executive’s abilities perform the duties and exercise the
responsibilities required of the Executive under this Agreement.

2.PRIOR COMMITMENTS AND OUTSIDE ACTIVITIES

a.The Executive represents and warrants to the Employer that the Executive has
no existing common law, contractual or statutory obligations to his former
employer or to any other person that will conflict with the Executive’s duties
and responsibilities under this Agreement.

b.During the term of this Agreement, the Executive will not be engaged directly
or indirectly in any outside business activities, whether for profit or
not-for-profit, as principal, partner, director, officer, active shareholder,
advisor, employee or otherwise, without first having obtained the written
permission of the Employer.

3.POLICIES

a.The Executive agrees to comply with all generally applicable written policies
applying to the Employer’s staff that may reasonably be issued by the Employer
from time to time. The Executive agrees that the introduction, amendment and
administration of such generally applicable written policies are within the sole
discretion of the Employer. If the Employer introduces, amends or deletes such
generally applicable written policies, such introduction, deletion or amendment
will not constitute a constructive dismissal or breach of this Agreement. If
there is a direct conflict between this Agreement and any such policy, this
Agreement will prevail to the extent of the inconsistency.

Page 2 of 13



--------------------------------------------------------------------------------

4.COMPENSATION

a.Upon the Commencement Date, and continuing during the Term, the Executive will
earn the following annual compensation, less applicable statutory and regular
payroll deductions and withholdings:

Compensation Element

$US

Annual Base Salary

$350,000 (the “Base Salary”)

Annual Short-Term Incentive

65% of Base Salary at Target (the “STI Bonus”)
(0% - 200% of STI bonus target based on actual performance)

Annual Long-Term Incentive Grant

Targeted at 150% of Base Salary (the “LTI Grant”)

Those eligible to participate in the Employer’s long-term incentive plan (LTI
Plan) may be entitled to receive an equity award subject to the terms set forth
in the relevant shareholder-approved equity plan. Grants under the LTI Plan are
made at the complete discretion and subject to the approval of the Compensation
Committee and are based on the recommendation of the senior management or the
CEO of the Company.



b.The structure of the STI Bonus and LTI Grant will be consistent with those
granted to the Employer’s other executives, and is subject to amendment from
time to time by the Employer. Currently, LTI grants for executives are provided
as follows:

i.50% in stock options, with a ten-year term, vesting in equal one-third parts
after the first, second and third anniversaries of the grant date;

ii.50% in performance share units, vesting on the third anniversary of the grant
date based on meeting pre-established performance criteria, with the number of
share units that ultimately vest ranging from 0% to 200% of target based on
actual performance.

c.The specific terms and conditions for the LTI Grant (including but not limited
to the provisions upon termination of employment) will be based on the relevant
plan documents.

d.The Executive’s STI Bonus for 2020 will be pro-rated to the Executive’s actual
term of service in 2020.

e.The Executive will be eligible for a full year (not pro-rated) LTI grant in
respect of 2020 as described in section 4 b; the equity grant is contingent on
Compensation Committee approval. The specific terms and conditions for LTI
Grants (including but not limited to the provisions upon termination of
employment) will be based on the relevant plan documents and may be subject to
amendments from time to time by RBA Pubco.

f.Notwithstanding any other provisions in this Agreement to the contrary, the
Executive will be subject to any written clawback/recoupment policy of the
Employer in effect from time-to-

Page 3 of 13



--------------------------------------------------------------------------------

time, allowing the recovery of incentive compensation previously paid or payable
to the Executive in cases of proven misconduct or material financial
restatement, whether pursuant to the requirements of Dodd-Frank Wall Street
Reform and the Consumer Protection Act, the listing requirements of any national
securities exchange on which common stock of the Employer is listed, or
otherwise.

5.BENEFITS

a.The Executive will be eligible to participate in the Employer’s US group
benefit plans, subject to the terms and conditions of said plans and the
applicable policies of the Employer and applicable benefits providers. Subject
to the Executive’s eligibility, such benefits will include, without limitation,
United States medical coverage satisfying the minimum essential coverage
requirements under the United States Patient Protection and Affordable Care Act,
short-term and long-term disability coverage, and term life insurance.

b.The liability of the Employer with respect to the Executive’s employment
benefits is limited to the premiums or portions of the premiums the Employer
regularly pays on behalf of the Executive in connection with said employee
benefits. The Executive agrees that the Employer is not, and will not be deemed
to be, the insurer and, for greater certainty, the Employer will not be liable
for any decision of a third-party benefits provider or insurer, including any
decision to deny coverage or any other decision that affects the Executive’s
benefits or insurance.

c.The Employer will reimburse the Executive for up to $15,000 in 2020, and up to
$5,000 per annum thereafter, for expenses related to professional advice
concerning the completion of the Employment Agreement, and tax planning and
compliance. Reimbursement for such professional advice will be reported as a
taxable benefit.

d.The Executive will be eligible to contribute to the Employer’s US-based 401(k)
savings plan pursuant to the terms of that plan.

e.The Executive will be eligible to participate in the Employer’s Employee Share
Purchase Plan, in accordance with the terms of that plan.

6.EXPENSES

a.The Employer will reimburse the Executive, in accordance with the Employer’s
policies, for all authorized travel and other out-of-pocket expenses actually
and properly incurred by the Executive in the course of carrying out the
Executive’s duties and responsibilities under this Agreement.

7.HOURS OF WORK AND OVERTIME

a.Given the management nature of the Executive’s position, the Executive is
required to work additional hours from time to time, and is not eligible for
overtime pay. The Executive acknowledges and agrees that the compensation
provided under this Agreement represents full compensation for all of the
Executive’s working hours and services, including overtime.

8.PAID TIME OFF (PTO)

a.The Executive will earn up to five (5) weeks (or twenty-five (25) business
days) of paid time off (PTO) per annum, pro-rated for any partial year of
employment.

Page 4 of 13



--------------------------------------------------------------------------------

b.The Executive will take his PTO subject to business needs, and in accordance
with the Employer’s PTO policy in effect from time to time.

c.Annual PTO must be taken and may not be accrued, deferred or banked without
the Employer’s written approval.

9.TERMINATION OF EMPLOYMENT

a.Termination for cause: The Employer may terminate the Executive’s employment
at any time for Cause, after providing Executive with at least 30 days’ notice
of such proposed termination and 15 days to remedy the alleged defect. In this
Agreement, “Cause” means the willful and continued failure by the Executive to
substantially perform, or otherwise properly carry out, the Executive’s duties
on behalf of RBA Pubco or an affiliate, or to follow, in any material respect,
the lawful policies, procedures, instructions or directions of the Employer or
any applicable affiliate (other than any such failure resulting from the
Executive’s disability or incapacity due to physical or mental illness), or the
Executive willfully or intentionally engaging in illegal or fraudulent conduct,
financial impropriety, intentional dishonesty, breach of duty of loyalty or any
similar intentional act which is materially injurious RBA Pubco or an affiliate,
or which may have the effect of materially injuring the reputation, business or
business relationships of the Employer or an affiliate, or any other act or
omission constituting cause for termination of employment without notice or pay
in lieu of notice at common law. For the purposes of this definition, no act, or
failure to act, on the part of an Executive shall be considered “willful” unless
done, or omitted to be done, by the Executive in bad faith and without
reasonable belief that the Executive’s action or omissions were in, or not
opposed to, the best interests of the Employer and its affiliates.

In the event of termination for Cause, the rights of the Executive with respect
to any performance share units (“PSUs”) or stock options granted pursuant to the
Employer’s Performance Share Unit Plan (the “PSU Plan”) and stock option plan
(the “Option Plan”), respectively, and pursuant to any and all PSU and stock
option grant agreements, will be governed pursuant to the terms of the PSU Plan,
Option Plan and respective grant agreements for such PSUs and stock options.

b.Termination for Good Reason: The Executive may terminate his employment with
the Employer for Good Reason by delivery of written notice to the Employer
within the sixty (60) day period commencing upon the occurrence of Good Reason
including the basis for such Good Reason (with such termination effective thirty
(30) days after such written notice is delivered to the Employer and only in the
event that the Employer fails or is unable to cure such Good Reason within such
thirty (30) day period). In the event of a termination of the Executive’s
employment for Good Reason, the Executive will receive pay and benefits as if
terminated by the Employer without Cause under Section 10 c., below, and the
termination shall be regarded as a termination without Cause for purposes of the
Option Plan and the PSU Plan. In this Agreement, “Good Reason” means a material
adverse change by RBA Pubco or an affiliate, without the Executive’s consent, to
the Executive’s position, authority, duties, responsibilities, Executive’s place
of residence, Base Salary or the potential short-term or long-term incentive
bonus the Executive is eligible to earn, but does not include (1) a change in
the Executive’s duties and/or responsibilities arising from a change in the
scope or nature of RBA Pubco’s business operations, provided such change does
not adversely affect the Executive’s position or authority or (2) a change
across the board affecting similar executives in a similar fashion, or (3) the
inability or failure, for whatever reason, of the Executive to be able to work
as needed periodically in British Columbia.

Page 5 of 13



--------------------------------------------------------------------------------

c.Termination without Cause: The Employer may terminate the Executive’s
employment at any time, without Cause by providing the Executive with the
following:

i.Eighteen (18) months’ Base Salary and STI Bonus at Target;

ii.all equity awards will be governed by the terms of the relevant plan;

iii.an STI Bonus for the year of termination of employment, pro-rated based on
the number of days in the year prior to the Termination Date (as defined below);
and

iv.continued extended health and dental benefits coverage at active employee
rates until the earlier of the first anniversary of the termination of the
Executive’s employment or the date on which the Executive begins new full-time
employment.

.

d.Resignation: The Executive may terminate his employment with the Employer at
any time by providing the Employer with three (3) months’ notice in writing to
that effect. If the Executive provides the Employer with written notice under
this Section, the Employer may waive such notice, in whole or in part, in which
case the Employer will pay the Executive the Base Salary only for the amount of
time remaining in that notice period and the Executive’s employment will
terminate on the earlier date specified by the Employer without any further
compensation.

In the event of resignation, the rights of the Executive with respect to any
PSUs or stock options granted pursuant to the PSU Plan and Option Plan,
respectively, and pursuant to any and all PSU and stock option grant agreements,
will be governed pursuant to the terms of the PSU Plan, Option Plan and
respective grant agreements for such PSUs and stock options.

e.Retirement: In the event of the Executive’s retirement, as defined by the
Employer’s policies, the rights of the Executive with respect to any PSUs or
stock options granted pursuant to the PSU Plan and Option Plan, respectively,
and pursuant to any and all PSU and stock option grant agreements, will be
governed pursuant to the terms of the PSU Plan, Option Plan and respective grant
agreements for such PSUs and stock options.

f.Termination Without Cause or For Good Reason Following Change of Control: In
the event of Termination without Cause or for Good Reason within one (1) year of
a change of control of RBA Pubco or the Employer, the Executive will have the
rights set forth in the Change of Control Agreement attached as Appendix “B”
hereto.

g.Deductions and withholdings: All payments under this Section are subject to
applicable statutory and regular payroll deductions and withholdings in the US
as applicable.

h.Terms of Payment upon Termination: Upon termination of the Executive’s
employment, for any reason:

i.Subject to Section 9 b. and except as limited by Section 9 h. (ii), the
Employer will pay the Executive all earned and unpaid Base Salary, earned and
unpaid vacation pay, and a prorated STI Bonus, up to and including the
Executive’s last day of active employment with the Employer (the “Termination
Date”), with such payment to be made within five (5) business days of the
Termination Date.



Page 6 of 13



--------------------------------------------------------------------------------

ii.In the event of resignation by the Executive or termination of the
Executive’s employment for Cause, no STI Bonus will be payable to the Executive;
and

iii.On the Termination Date, the Executive will immediately deliver to the
Employer all files, computer disks, Confidential Information, information and
documents pertaining to the Employer’s Business, and all other property of the
Employer that is in the Executive’s possession or control, without making or
retaining any copy, duplication or reproduction of such files, computer disks,
Confidential Information, information or documents without the Employer’s
express written consent.

i.Other than as expressly provided herein, the Executive will not be entitled to
receive any further pay or compensation, severance pay, notice, payment in lieu
of notice, incentives, bonuses, benefits, rights and damages of any kind. The
Executive acknowledges and agrees that, in the event of a payment under Section
9b. or Section 9 c. of this Agreement, the Executive will not be entitled to any
other payment in connection with the termination of the Executive’s employment.

j.Notwithstanding the foregoing, in the event of a termination without Cause,
the Employer will not be required to pay any Base Salary or STI Bonus to the
Executive beyond that earned by the Executive up to and including the
Termination Date, unless the Executive signs within sixty (60) days of the
Termination Date and does not revoke a full and general release (the “Release”)
of any and all claims that the Executive has against the Employer or its
affiliates and such entities’ past and then current officers, directors, owners,
managers, members, agents and employees relating to all matters, in form and
substance satisfactory to the Employer, provided, however, that the payment
shall not occur prior to the effective date of the Release, provided further
that if the maximum period during which Executive can consider and revoke the
release begins in one calendar year and ends in another calendar year, then such
payment shall not be made until the first payroll date occurring after the later
of (A) the last day of the calendar year in which such period begins, and (B)
the date on which the Release becomes effective.



k.Notwithstanding any changes in the terms and conditions of the Executive’s
employment which may occur in the future, including any changes in position,
duties or compensation, the termination provisions in this Agreement will
continue to be in effect for the duration of the Executive employment with the
Employer unless otherwise amended in writing and signed by the Employer.

l.Agreement authorizing payroll deductions: If, on the date the employment
relationship ends, regardless of the reason, the Executive owes the Employer any
money (whether pursuant to an advance, overpayment, debt, error in payment, or
any other reason), the Executive hereby authorizes the Employer to deduct any
such debt amount from the Executive’s salary, severance or any other payment due
to the Executive. Any remaining debt will be immediately payable to the Employer
and the Executive agrees to satisfy such debt within 14 days of the Termination
Date or any demand for repayment.

10.SHARE OWNERSHIP  REQUIREMENTS

a.The Executive will be subject to the Employer’s share ownership guideline
policy, as amended from time to time.

Page 7 of 13



--------------------------------------------------------------------------------

11.CONFIDENTIAL INFORMATION

a.In this Agreement “Confidential Information” means information proprietary to
the Employer that is not publically known or available, including but not
limited to personnel information, customer information, supplier information,
contractor information, pricing information, financial information, marketing
information, business opportunities, technology, research and development,
manufacturing and information relating to intellectual property, owned,
licensed, or used by the Employer or in which the Employer otherwise has an
interest, and includes Confidential Information created by the Executive in the
course of his employment, jointly or alone. The Executive acknowledges that the
Confidential Information is the exclusive property of the Employer.

b.The Executive agrees at all times during the Term and after the Term, to hold
the Confidential Information in strictest confidence and not to disclose it to
any person or entity without written authorization from the Employer and the
Executive agrees not to copy or remove it from the Employer’s premises except in
pursuit of the Employer’s business, or to use or attempt to use it for any
purpose other than the performance of the Executive’s duties on behalf of the
Employer.

c.The Executive agrees, at all times during and after the Term, not use or take
advantage of the Confidential Information for creating, maintaining or
marketing, or aiding in the creation, maintenance, marketing or selling, of any
products and/or services which are competitive with the products and services of
the Employer.

d.Upon the request of the Employer, and in any event upon the termination of the
Executive’s employment with the Employer, the Executive will immediately return
to the Employer all materials, including all copies in whatever form containing
the Confidential Information which are within the Executive’s possession or
control.

12.INVENTIONS

a.In this Agreement, “Invention” means any invention, improvement, method,
process, advertisement, concept, system, apparatus, design or computer program
or software, system or database.

b.The Executive acknowledges and agrees that every Invention which the Executive
may, at any time during the terms of his employment with the Employer or its
affiliates, make, devise or conceive, individually or jointly with others,
whether during the Employer’s business hours or otherwise, and which relates in
any manner to the Employer’s business will belong to, and be the exclusive
property of the Employer, and the Executive will make full and prompt disclosure
to the Employer of every such Invention. The Executive hereby irrevocably waives
all moral rights that the Executive may have in every such Invention.

c.The Executive undertakes to, and hereby does, assign to the Employer, or its
nominee, every such Invention and to execute all assignments or other
instruments and to do any other things necessary and proper to confirm the
Employer’s right and title in and to every such Invention. The Executive further
undertakes to perform all proper acts within his power necessary or desired by
the Employer to obtain letters patent in the name of the Employer and at the
Employer’s expense for every such Invention in whatever countries the Employer
may desire, without payment by the Employer to the Executive of any royalty,
license fee, price or additional compensation.

Page 8 of 13



--------------------------------------------------------------------------------

d.The Executive acknowledges that all original works of authorship which are
made by the Executive (solely or jointly with others) within the scope of the
Executive’s employment and which are protectable by copyright are “works made
for hire,” pursuant to United States Copyright Act (17 U.S.C., Section 101).

13.NON-SOLICITATION

a.The Executive acknowledges that in the course of the Executive’s employment
with the Employer the Executive will develop close relationships with the
Employer’s clients, customers and employees, and that the Employer’s goodwill
depends on the development and maintenance of such relationships. The Executive
acknowledges that the preservation of the Employer’s goodwill and the protection
of its relationships with its customers and employees are proprietary rights
that the Employer is entitled to protect.

b.The Executive will not during the Applicable Period, whether individually or
in partnership or jointly or in conjunction with any person or persons, as
principal, agent, shareholder, director, officer, employee or in any other
manner whatsoever:

i.solicit any client or customer of the Employer with whom the Executive dealt
during the twelve (12) months immediately prior to the termination of the
Executive’s employment with the Employer (however caused) for the purposes of
(a) causing or trying to cause such client or customer to cease doing business
with the Employer or to reduce such business with the Employer by diverting it
elsewhere or (b) providing products or services that are the same as or
competitive with the business of the Employer in the area of facilitating the
exchange of industrial equipment, provided, for greater clarity, that such
limitation shall not restrict the Executive from the general exchange of
industrial equipment as part of the normal business operations of a future
employer where such employer is not engaged in the exchange of industrial
equipment by way of auctions or online equipment exchange platforms similar to
those operated by the Employer; or

ii.seek in any way to solicit, engage, persuade or entice, or attempt to
solicit, engage, persuade or entice any employee of the Employer, to leave his
or her employment with the Employer,

The “Applicable Period” means a period of twelve (12) months following
termination, regardless of the reason for such termination or the party
effecting it.

14.NON-COMPETITION

a.The Executive agrees that, without the prior written consent of the Employer,
the Executive will not, directly or indirectly, in a capacity similar to that of
the Executive with the Employer, carry on, be engaged in, be concerned with or
interested in, perform services for, or be employed in a business which is the
same as or competitive with the business of the Employer in the area of asset
management or facilitating the exchange of industrial equipment, or in the area
of the buying, selling or auctioning of industrial equipment, either
individually or in partnership or jointly or in conjunction with any person as
principal, agent, employee, officer or shareholder. The foregoing restriction
will be in effect for a period of twelve (12) months following the termination
of the Executive’s employment, regardless of the reason for such termination or
the party effecting it, within the geographical area of Canada and the United
States.

15.REMEDIES FOR BREACH OF RESTRICTIVE COVENANTS

Page 9 of 13



--------------------------------------------------------------------------------

a.The Executive acknowledges that the restrictions contained in Sections 9 h.
iii., 11, 12, 13, and 14 of this Agreement are, in view of the nature of the
Employer’s business, reasonable and necessary in order to protect the legitimate
interests of the Employer and that any violation of those Sections would result
in irreparable injuries and harm to the Employer, and that damages alone would
be an inadequate remedy.

b.The Executive hereby agrees that the Employer will be entitled to the remedies
of injunction, specific performance and other equitable relief to prevent a
breach or recurrence of a breach of this Agreement and that the Employer will be
entitled to its reasonable legal costs and expenses, including but not limited
to its attorneys’ fees, incurred in properly enforcing a provision of this
Agreement.

c.Nothing contained herein will be construed as a waiver of any of the rights
that the Employer may have for damages or otherwise.

d.The Executive and the Employer expressly agree that the provisions of Sections
9 h. iii., 11, 12, 13, 14, and 21 of this Agreement will survive the termination
of the Executive’s employment for any reason.

16.GOVERNING LAW

a.This Agreement will be governed by the laws of the Province of British
Columbia.

17.SEVERABILITY

a.All sections, paragraphs and covenants contained in this Agreement are
severable, and in the event that any of them will be held to be invalid,
unenforceable or void by a court of a competent jurisdiction, such sections,
paragraphs or covenants will be severed and the remainder of this Agreement will
remain in full force and effect.

18.ENTIRE AGREEMENT

a.This Agreement, including the Appendices, and any other documents referenced
herein, contains the complete agreement concerning the Executive’s employment by
the Employer and will, as of the date it is executed, supersede any and all
other employment agreements between the parties.

b.The parties agree that there are no other contracts or agreements between
them, and that neither of them has made any representations, including but not
limited to negligent misrepresentations, to the other except such
representations as are specifically set forth in this Agreement, and that any
statements or representations that may previously have been made by either of
them to the other have not been relied on in connection with the execution of
this Agreement and are of no effect.

c.No waiver, amendment or modification of this Agreement or any covenant,
condition or restriction herein contained will be valid unless executed in
writing by the party to be charged therewith, with the exception of those
modifications expressly permitted within this Agreement. Should the parties
agree to waive, amend or modify any provision of this Agreement, such waiver,
amendment or modification will not affect the enforceability of any other
provision of this Agreement. Notwithstanding the foregoing, the Employer may
unilaterally amend the provisions of Section 10 c. relating to provision of
certain health benefits following termination of employment to the extent the
Employer deems necessary to

Page 10 of 13



--------------------------------------------------------------------------------

avoid the imposition of excise taxes, penalties or similar charges on the
Employer or any of its Affiliates, including, without limitation, under Section
4980D of the U.S. Internal Revenue Code.

19.CONSIDERATION

a.The parties acknowledge and agree that this Agreement has been executed by
each of them in consideration of the mutual premises and covenants contained in
this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged. The parties hereby waive any and all
defenses relating to an alleged failure or lack of consideration in connection
with this Agreement.

20.INTERPRETATION

a.Headings are included in this Agreement for convenience of reference only and
do not form part of this Agreement.

21.DISPUTE RESOLUTION

In the event of a dispute arising out of or in connection with this Agreement,
or in respect of any legal relationship associated with it or from it, which
does not involve the Employer seeking a court injunction or other injunctive or
equitable relief to protect its business, confidential information or
intellectual property, that dispute will be resolved in strict confidence as
follows:

a.Amicable Negotiation – The parties agree that, both during and after the
performance of their responsibilities under this Agreement, each of them will
make bona fide efforts to resolve any disputes arising between them via amicable
negotiations;

b.Arbitration – If the parties have been unable to resolve a dispute for more
than 90 days, or such other period agreed to in writing by the parties, either
party may refer the dispute for final and binding arbitration by providing
written notice to the other party. If the parties cannot agree on an arbitrator
within thirty (30) days of receipt of the notice to arbitrate, then either party
may make application to the British Columbia Arbitration and Mediation Society
to appoint one. The arbitration will be held in Vancouver, British Columbia, in
accordance with the BCICAC’s Shorter Rules for Domestic Commercial Arbitration,
and each party will bear its own costs, including one-half share of the
arbitrator’s fees.

22.ENUREMENT

a.The provisions of this Agreement will enure to the benefit of and be binding
upon the parties, their heirs, executors, personal legal representatives and
permitted assigns, and related companies.

b.This Agreement may be assigned by the Employer in its discretion, in which
case the assignee shall become the Employer for purposes of this Agreement. This
Agreement will not be assigned by the Executive.

Dated this 4th day of August 2020

Page 11 of 13



--------------------------------------------------------------------------------

Signed, Sealed and Delivered by
Kevin Geisner in the
presence of:

Irene M. Geisner
Name

7209 76th Ave SE
Address

Mercer Island, WA 98040


Psychologist
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)





/s/ Kevin Geisner
KEVIN GEISNER



RITCHIE BROS. AUCTIONEERS (CANADA) LTD.



Per: /s/ Carmen Thiede
Authorized Signatory









Page 12 of 13



--------------------------------------------------------------------------------

APPENDIX “B”

CHANGE OF CONTROL AGREEMENT

THIS AGREEMENT executed on the 4th day of August, 2020.

BETWEEN:

RITCHIE BROS. AUCTIONEERS (CANADA) LTD.,
a corporation incorporated under the laws of Canada, and having an office at
9500 Glenlyon Parkway, Burnaby, British Columbia, V5J 0C6

(the “Company”)

AND:

KEVIN GEISNER

(the “Executive”)

WITNESSES THAT WHEREAS:

A.The Executive is an executive of the Company and the Parent Company (as
defined below) and is considered by the Board of Directors of the Parent Company
(the “Board”) to be a vital employee with special skills and abilities, and will
be well-versed in knowledge of the Company’s business and the industry in which
it is engaged;

B.The Board recognizes that it is essential and in the best interests of the
Company and its shareholders that the Company retain and encourage the
Executive’s continuing service and dedication to his office and employment
without distraction caused by the uncertainties, risks and potentially
disturbing circumstances that could arise from a possible change in control of
the Parent Company;

C.The Board further believes that it is in the best interests of the Company and
its shareholders, in the event of a change of control of the Parent Company, to
maintain the cohesiveness of the Company’s senior management team so as to
ensure a successful transition, maximize shareholder value and maintain the
performance of the Company;

D.The Board further believes that the service of the Executive to the Company
requires that the Executive receive fair treatment in the event of a change in
control of the Parent Company; and

E.In order to induce the Executive to remain in the employ of the Company
notwithstanding a possible change of control, the Company has agreed to provide
to the Executive certain benefits in the event of a change of control.

NOW THEREFORE in consideration of the premises and the covenants herein
contained on the part of the parties hereto and in consideration of the
Executive continuing in office and in the employment of the Company, the Company
and the Executive hereby covenant and agree as follows:

1.Definitions

In this Agreement,

Page 13 of 13



--------------------------------------------------------------------------------

(a)“Agreement” means this agreement as amended or supplemented in writing from
time to time;

(b)“Annual Base Salary” means the annual salary payable to the Executive by the
Company from time to time, but excludes any bonuses and any director’s fees paid
to the Executive by the Company;

(c)“STI Bonus” means the annual at target short-term incentive bonus the
Executive is eligible to earn under the Employment Agreement, in accordance with
the short-term incentive bonus plan;

(d)“Change of Control” means:

(i)a Person, or group of Persons acting jointly or in concert, acquiring or
accumulating beneficial ownership of more than 50% of the Voting Shares of the
Parent Company;

(ii)a Person, or Group of Persons acting jointly or in concert, holding at least
25% of the Voting Shares of the Parent Company and being able to change the
composition of the Board of Directors by having the Person’s, or Group of
Persons’, nominees elected as a majority of the Board of Directors of the Parent
Company;

(iii)the arm’s length sale, transfer, liquidation or other disposition of all or
substantially all of the assets of the Parent Company, over a period of one year
or less, in any manner whatsoever and whether in one transaction or in a series
of transactions or by plan of arrangement; or

(iv)a reorganization, merger or consolidation or sale or other disposition of
substantially all the assets of the Company (a “Business Combination”), unless
following such Business Combination the Parent Company beneficially owns all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries.

(e) “Date of Termination” means the date when the Executive ceases to actively
provide services to the Company, or the date when the Company instructs him to
stop reporting to work;

(f)“Employment Agreement” means the employment agreement between the Company and
the Executive dated August 4th, 2020;

(g)“Good Reason” means either:

(i)Good Reason as defined in the Employment Agreement; or

(ii)the failure of the Company to obtain from a successor to all or
substantially all of the business or assets of the Parent Company, the
successor’s agreement to continue to employ the Executive on substantially
similar terms and conditions as contained in the Employment Agreement;

(h)“Cause” has the meaning defined in the Employment Agreement.

(i)“Parent Company” means Ritchie Bros. Auctioneers Incorporated.

Page 14 of 13



--------------------------------------------------------------------------------

(j)“Person” includes an individual, partnership, association, body corporate,
trustee, executor, administrator, legal representative and any national,
provincial, state or municipal government; and

(k)“Voting Shares” means any securities of the Parent Company ordinarily
carrying the right to vote at elections for directors of the Board, provided
that if any such security at any time carries the right to cast more than one
vote for the election of directors, such security will, when and so long as it
carries such right, be considered for the purposes of this Agreement to
constitute and be such number of securities of the Parent Company as is equal to
the number of votes for the election of directors that may be cast by its
holder.

2.Scope of Agreement

(a)The parties intend that this Agreement set out certain of their respective
rights and obligations in certain circumstances upon or after Change of Control
as set out in this Agreement.

(b)This Agreement does not purport to provide for any other terms of the
Executive’s employment with the Company or to contain the parties’ respective
rights and obligations on the termination of the Executive’s employment with the
Company in circumstances other than those upon or after Change of Control as set
out in this Agreement.

(c)Where there is any conflict between this Agreement and (i) the Employment
Agreement, or (ii) a Company plan or policy relating to compensation or
executive programs, the terms of this Agreement will prevail.

3.Compensation Upon or After Change of Control

(a)If the Executive’s employment with the Company is terminated (i) by the
Company without Cause upon a Change of Control or within two years following a
Change of Control; or (ii) by the Executive for Good Reason upon a Change of
Control or within one (1) year following a Change of Control:

(i)the Company will pay to the Executive a lump sum cash amount equal to the
aggregate of:

A.one and one-half (1.5) times Base Salary;

B.one and one-half (1.5) times at-target STI Bonus;

C.one and one-half (1.5) times the annual premium cost that would be incurred by
the Company to continue to provide to the Executive all health, dental and life
insurance benefits provided to the Executive immediately before the Date of
Termination;

D.the earned and unpaid Base Salary and vacation pay to the Date of Termination;
and

E.an amount calculated by dividing by 365 the Executive’s target bonus under the
STI Bonus for the fiscal year in which the Date of Termination occurs, and
multiplying that number by the number of days completed in the fiscal year as of
the Date of Termination.

Page 15 of 13



--------------------------------------------------------------------------------

(ii)the Executive will continue to have all rights under the Amended and
Restated Stock Option Plan of the Company (the “Option Plan”), and under option
agreements entered into in accordance with the Option Plan, with respect to
options granted on or before the Date of Termination, as if the Executive’s
employment had been terminated by the Company without cause; and

(iii)the Executive will continue to have all rights held by the Executive
pursuant to the Company’s Performance Share Unit Plan (the “PSU Plan”), and
under any and all grant agreements representing performance share units, granted
on or before the Change of Control.

(b)All amounts payable pursuant to this section 3 are subject to required
statutory deductions and withholdings.

(c)No such payment pursuant to this Section 3 shall be made unless the Executive
signs within sixty (60) days of the Termination Date and does not revoke a full
and general release (the “Release”) of any and all claims that the Executive has
against the Company or its affiliates and such entities’ past and then current
officers, directors, owners, managers, members, agents and employees relating to
all matters, in form and substance satisfactory to the Company, provided,
however, that the payment shall not occur prior to the effective date of the
Release, provided further that if the maximum period during which Executive can
consider and revoke the release begins in one calendar year and ends in another
calendar year, then such payment shall not be made until the first payroll date
occurring after the later of (A) the last day of the calendar year in which such
period begins, and (B) the date on which the Release becomes effective.

4.Binding on Successors

(a)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company, by agreement in favour of the Executive and
in form and substance satisfactory to the Executive, to expressly assume and
agree to perform all the obligations of the Company under this Agreement that
would be required to be observed or performed by the Company pursuant to section
3. As used in this Agreement, “Company” means the Company and any successor to
its business or assets as aforesaid which executes and delivers the agreement
provided for in this section or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law.

(b)This Agreement will enure to the benefit of and be enforceable by the
Executive’s successors and legal representatives but otherwise it is not
assignable by the Executive.

5.No Obligation to Mitigate; No Other Agreement

(a)The Executive is not required to mitigate the amount of any payment or
benefit provided for in this Agreement, or any damages resulting from a failure
of the Company to make any such payment or to provide any such benefit, by
seeking other employment, taking early retirement, or otherwise, nor, except as
expressly provided in this Agreement, will the amount of any payment provided
for in this Agreement be reduced by any compensation earned by the Executive as
a result of taking early retirement, employment by another employer after
termination or otherwise.

Page 16 of 13



--------------------------------------------------------------------------------

(b)The Executive represents and warrants to the Company that the Executive has
no agreement or understanding with the Company in respect of the subject matters
of this Agreement, except as set out in this Agreement.

6.Exhaustive Compensation

The Executive agrees with and acknowledges to the Company that the compensation
provided for under section 3 of this Agreement is all the compensation payable
by the Company to the Executive in relation to a Change of Control, or his
termination from employment upon or subsequent to a Change of Control, under the
circumstances provided for in this Agreement. The Executive further agrees and
acknowledges that in the event of payment under section 3 of this Agreement, he
will not be entitled to any termination payment under the Employment Agreement.

7.Amendment and Waiver

No amendment or waiver of this Agreement will be binding unless executed in
writing by the parties to be bound by this Agreement.

8.Choice of Law

This Agreement will be governed and interpreted in accordance with the laws of
the Province of British Columbia, which will be the proper law hereof. All
disputes and claims will be referred to the Courts of the Province of British
Columbia, which will have jurisdiction, but not exclusive jurisdiction, and each
party hereby submits to the non-exclusive jurisdiction of such courts.

9.Severability

If any section, subsection or other part of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, such invalid or
unenforceable section, subsection or part will be severable and severed from
this Agreement, and the remainder of this Agreement will not be affected thereby
but remain in full force and effect.

10.Notices

Any notice or other communication required or permitted to be given hereunder
must be in writing and given by facsimile or other means of electronic
communication, or by hand-delivery, as hereinafter provided. Any such notice or
other communication, if sent by facsimile or other means of electronic
communication or by hand delivery, will be deemed to have been received at the
time it is delivered to the applicable address noted below either to the
individual designated below or to an individual at such address having apparent
authority to accept deliveries on behalf of the addressee. Notice of change of
address will also be governed by this section. Notices and other communications
will be addressed as follows:



Page 17 of 13



--------------------------------------------------------------------------------

(a)if to the Executive, to such address as the Executive has provided in
writing.

(b)if to the Company:

9500 Glenlyon Parkway

Burnaby, British Columbia V5J 0C6

Attention: Corporate Secretary
Facsimile: (778) 331-5501

11.Copy of Agreement

The Executive hereby acknowledges receipt of a copy of this Agreement executed
by the Company.

RITCHIE BROS. AUCTIONEERS (CANADA) LTD.


By: __/s/ Carmen Thiede________________



Name: __ Carmen Thiede________________







Signed, Sealed and Delivered by
Kevin Geisner in the
presence of:

Irene M. Geisner
Name

7209 76th Ave SE
Address

Mercer Island, WA 98040


Psychologist
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)





/s/ Kevin Geisner
KEVIN GEISNER



Page 18 of 13



--------------------------------------------------------------------------------